SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

943
CAF 15-01812
PRESENT: WHALEN, P.J., CENTRA, CARNI, CURRAN, AND TROUTMAN, JJ.


IN THE MATTER OF GAIGE F.
---------------------------------------------
NIAGARA COUNTY DEPARTMENT OF SOCIAL SERVICES,     MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

CAROLYN F., RESPONDENT-APPELLANT.


KATHLEEN E. CASEY, BARKER, FOR RESPONDENT-APPELLANT.

ABRAHAM J. PLATT, LOCKPORT, FOR PETITIONER-RESPONDENT.

VINCENT R. GINESTRE, ATTORNEY FOR THE CHILD, NORTH TONAWANDA.


     Appeal from an order of the Family Court, Niagara County (John F.
Batt, J.), entered September 25, 2015 in a proceeding pursuant to
Family Court Act article 10. The order, inter alia, granted the
petition for the temporary removal of the subject child.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Respondent mother appeals from an order entered in a
proceeding pursuant to Family Court Act article 10, which granted
petitioner’s request for the temporary removal of the subject child
from the custody of the mother. Petitioner commenced this proceeding
against the mother on September 11, 2015, the day the subject child
was born, seeking an adjudication of neglect and the child’s temporary
removal. On or about June 8, 2016, however, the parties entered into
a stipulation that returned the subject child to the mother’s custody,
and provided that the underlying neglect petition would be dismissed
if there were no problems during the following three months. “Based
upon these subsequent events, this appeal by the mother from the
temporary removal order is moot, and the exception to the mootness
doctrine does not apply” (Matter of Skyler R. [Kristy R.], 85 AD3d
1238, 1239; see Matter of Angel C. [Lynn H.], 103 AD3d 1246, 1247;
Matter of Nicholas B., 26 AD3d 764, 764).




Entered:    November 10, 2016                   Frances E. Cafarell
                                                Clerk of the Court